IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-50620
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellant,

versus


DOUGLAS MILANTONI,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-95-CR-352-6
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Douglas Milantoni appeals the district court’s denial of his

motion for a bill of particulars based upon alleged lack of

specificity in the indictment, and his motion for new trial based

on new evidence of a prior conviction of one of the Government’s

witnesses.     The district court did not abuse its discretion in

denying a bill of particulars because Milantoni has not shown

actual surprise at trial due to a lack of a bill of particulars.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50620
                              - 2 -

See United States v. Martino, 648 F.2d 367, 383 (5th Cir. 1981).

     The district court did not abuse its discretion in denying

the motion for new trial because the new evidence of an

undisclosed prior conviction of a Government witness was

cumulative and there is no reasonable probability that it would

have produced a different result.   United States v. Sotelo, 97
F.3d 782, 792 (5th Cir. 1996).

      AFFIRMED.